DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II (claims 12-19) in the reply filed on 10/11/22 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the microelectronic components epitaxially deposited on the single crystalline dielectric material (in claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 states the “microelectronic components are epitaxially deposited on the single crystalline dielectric material.”  However, this is in contradiction to the Drawings which show the microelectronic components (104, Fig. 2B) are deposited on the single crystalline substrate (100, Fig. 2B) and the single crystalline dielectric material (106, Fig. 2D) is deposited on the microelectronic components (104, Fig. 2D).  Furthermore, the Specification describes epitaxially depositing the single crystalline dielectric material on the microelectronic components ([0020]) and not vice versa.  Thus, it is unclear to the examiner whether applicants intended the claimed limitation to read that the “microelectronic components are epitaxially deposited in the single crystalline dielectric material” or “microelectronic components are epitaxially deposited on the single crystalline substrate” for consistency with the Written Disclosure.  For the purposes of examination, the examiner interprets the latter interpretation.  However, appropriate correction and/or clarification is requested.
Claim 17 recites the phrase “substantially single crystalline metal” in lines 2-3.  The term "substantially" in this claim is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term substantial is defined as “being largely but not wholly that which is specified.”   The term “substantially” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “substantially” near the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  
For the purposes of examination, the examiner interprets “metal wirings of a substantially single crystalline metal” as - - metal wirings - -.  However, appropriate correction and/or clarification is requested.
Claim 19 recites “the patterned single crystalline semiconductor layer” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.  Parent claim 18 refers to a “patterned single crystalline conducting material” and “a single crystalline semiconductor material” but not specifically a “patterned single crystalline semiconductor layer” (emphases added by the examiner).  For the purposes of examination, examiner interprets “the patterned single crystalline semiconductor layer” as - - the single crystalline semiconductor material. - -  However, appropriate correction and/or clarification is requested.  Claim 20 inherits the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on its dependency on claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. 2002/0000556 A1; “Sakamoto”) in view of Martin et al. (U.S. 204/0089885 A1; “Martin”) and Kim et al. (U.S. 2020/0109487; “Kim”).
Regarding claims 12-13, Sakamoto discloses a method comprising: 
Providing a substrate (1, Fig. 1) ([0025]); 
Forming a dielectric material (7, Fig. 1) (“h-BN”; [0026]) on the substrate ([0025]-[0026]); and 
Forming microelectronic components (3, 5-6, Fig. 1) in the dielectric material ([0025]).
Yet, Sakamoto does not disclose the following:
The substrate is single crystalline;
The dielectric material is epitaxially deposited and single crystalline.
Regarding (a), Martin discloses using a substrate comprising single crystalline silicon ([0037]).  This has the advantage of increased device reliability.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Sakamoto with the substrate being single crystalline, as taught by Martin, so as to increase device reliability.
Regarding (b), Kim discloses forming a single crystalline dielectric material (h-BN) by epitaxial deposition ([0078], [0093]).  This has the advantage of increased device performance.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Kim with the dielectric material epitaxially deposited and single crystalline, as taught by Kim, so as to increase device performance.
Regarding claim 14, Kim disclose the epitaxial deposition [of the single crystalline dielectric material] is by vapor phase deposition ([0077]).
Regarding claim 16, Sakamoto discloses the microelectronic components include microelectronic devices ([0025]), metal interconnects (8, 10, Fig. 1), or a combination of both ([0025]-[0026]).
Regarding claim 17, Sakamoto discloses the microelectronic devices include transistors ([0025]) and the metal interconnects include metal wirings ([0025]-[0026]).
Regarding claims 18-20, Kim discloses forming on the single crystalline dielectric material, a single crystalline semiconductor material comprising a transition metal chalcogenide containing Mo or W and S, Se, or Te ([0135]-[0136]).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. 2002/0000556 A1; “Sakamoto”) as modified by Martin et al. (U.S. 204/0089885 A1; “Martin”) and Kim et al. (U.S. 2020/0109487; “Kim”) as applied to claim 12 above, and further in view of Mitani et al. (U.S. 2003/0057491).
Regarding claim 15, Sakamoto, Martin, and Kim disclose microelectronic components (Sakamoto: 3, 5-6, Fig. 1) on the substrate (Sakamoto: [0025]) but do not disclose at least some of the components are epitaxially deposited.  However, Mitani discloses epitaxially depositing microelectronic components (2b, 3b, Fig. 11) ([0066]-[0067], [0079]-[0080]).  This has the advantage of forming high quality microelectronic components and increasing device reliability.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Sakamoto, Martin, and Kim with the microelectronic components epitaxially deposited, as taught by Mitani, so as to increase device reliability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        10/19/2022